      Case 4:20-cv-00278-WS-MAF Document 6 Filed 06/08/20 Page 1 of 2


                                                                        Page 1 of 2


          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION



ISAAC MATHIS,

      Plaintiff,

vs.                                          Case No. 4:20cv278-MW-MAF

FLORIDA DEPARTMENT OF
CORRECTIONS, and MARTIN
CORRECTIONAL INSTITUTION,

      Defendants.
                                   /


                                  ORDER

      Plaintiff, an inmate proceeding pro se, initiated this case in late May

2020, by submitting an in forma pauperis motion, ECF No. 2, and a § 1983

civil rights complaint, ECF No. 1. Noting that Plaintiff’s complaint

concerned events which transpired at Martin Correctional Institution, a

Report and Recommendation was entered on June 1, 2020, to transfer this

case. ECF No. 4. However, Plaintiff has now filed a notice of voluntary

dismissal pursuant to Rule 41(a). ECF No. 5.
       Case 4:20-cv-00278-WS-MAF Document 6 Filed 06/08/20 Page 2 of 2


                                                                        Page 2 of 2


      Federal Rule of Civil Procedure 41(a)(1)(A)(i) provides that an action

may be dismissed without an order of the court by filing a notice of

dismissal at any time before the adverse party serves his answer, or files a

motion for summary judgment. Plaintiff’s notice of voluntary dismissal is

appropriately accepted under Rule 41(a). Although Plaintiff’s notice is

effective without an order, see Fed. R. Civ. P. 41(a)(1)(A), Anago

Franchising, Inc. v. Shaz, LLC, 677 F.3d 1272 (11th Cir. 2012), this Order

confirms that the case has been dismissed without prejudice. The Clerk

must close the file.

      Accordingly, it is

      ORDERED:

      1. Plaintiff’s notice of voluntary dismissal, ECF No. 5, filed pursuant

to Rule 41(a)(1)(A)(i), is ACCEPTED.

      2. The Report and Recommendation, ECF No. 4, is VACATED.

      3. The Clerk of Court shall administratively close this case.

      DONE AND ORDERED on June 8, 2020.



                                  S/ Martin A. Fitzpatrick
                                  MARTIN A. FITZPATRICK
                                  UNITED STATES MAGISTRATE JUDGE



Case No. 4:20cv278-WS-MAF
